Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 9, 2015

                                        No. 04-13-00608-CV

      SMITH-REAGAN & ASSOCIATES, INC. d/b/a Smith-Reagan Insurance Agency,
                              Appellant

                                                  v.

           FORT RINGGOLD LIMITED, Pete Diaz III, Aaron Diaz and Monica Aguillon,
                                   Appellees

                     From the 381st Judicial District Court, Starr County, Texas
                                    Trial Court No. DC-02-343
                            Honorable Jose Luis Garza, Judge Presiding


                                           ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice (dissenting with opinion)

           On April 9, 2015, appellees filed a Motion for Rehearing. The motion is DENIED.



                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court